Citation Nr: 1128073	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1965 to October 1969.

This matter arises before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In March 2009, the Veteran testified at a formal hearing at the RO.  The transcript of the hearing has been reviewed and is associated with the claims file.


FINDINGS OF FACT

1.  Service records show that the Veteran has qualifying service in the Republic of Vietnam. 

2.  The Veteran's currently diagnosed peripheral neuropathy is not presumed to be associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  

3.  The competent evidence of record shows that the Veteran's current peripheral neuropathy was not incurred as a result of active military service. 


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous Board Remand

In February 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claim.  Specifically, the Board ordered the AMC to send the Veteran corrective notice under the Veterans Claims Assistance Act of 2000 (VCAA), particularly a specifically tailored notice letter including the information and evidence needed to establish service connection for herbicide exposure; ask the Veteran to provide any medical records pertaining to post-service treatment or evaluation of his claimed disability or to authorize VA to obtain such records; and to schedule the Veteran for a VA examination in order to determine the etiology of his claimed disorder.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA sent the Veteran appropriate notice that included an attachment regarding presumptions for exposure to herbicides under 38 C.F.R. §§ 3.307(a)(6) and 3.309, asked the Veteran to provide post-service treatment records or authorize VA to obtain them, and afforded the Veteran with an adequate medical examination in June 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the February 2010 remand.

VCAA

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In January 2007 and March 2010 correspondence, the RO and AMC advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO/AMC also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letter also described the elements of degree of disability and effective date.  In March 2010, the VCAA letter contained an attachment describing presumptions afforded to veterans exposed to herbicides. 

The Board further notes that the Veteran was provided with a copy of the March 2007 rating decision, the March 2008 statement of the case, the Board's February 2010 remand, and the May 2009 and March 2011 supplemental statements of the case, which cumulatively included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's post-service treatment records; afforded the Veteran with a compensation and pension examination in June 2010; and associated the Veteran's service treatment records (STRs), Social Security Administration records, and hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.

The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review. 

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that he developed his peripheral neuropathy in service or due to exposure to herbicide agents (i.e., Agent Orange) during his service in the Republic of Vietnam.  The medical evidence of record indicates that he was formally diagnosed with peripheral neuropathy in September 1999 but had complained of weakness in his left upper extremity since about 1993.   

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show (1) that he served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

The Veteran's service records show that he has the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and, therefore, he is presumed to have been exposed to an herbicide agent, Agent Orange, during service in the absence of affirmative evidence to the contrary.  To be sure, the Veteran's DD Form 214 shows that the Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  The medical evidence of record additionally shows that the Veteran is currently diagnosed with peripheral neuropathy in his left upper extremity.  Nevertheless, the Veteran is not entitled to presumptive service connection based on herbicide exposure because acute and subacute peripheral neuropathy must become manifest to a degree of 10 percent of more within a year after the last date on which the Veteran was exposed to an herbicide agent in order for the presumption to be applicable.   38 C.F.R. § 3.307(a)(ii).  As the Veteran did not complain of left upper extremity weakness until April 1994 and was not diagnosed with neuropathy until 1999, the presumption does not apply to his claim.  See 38 C.F.R. § 3.309(e); McCartt v. West, 12 Vet. App. 164, 168-169 (1999).

Although the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(6), he is not precluded from an evaluation as to whether he is otherwise entitled to service connection on a direct basis under 38 C.F.R. § 3.303.  The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, the claimant may nevertheless establish direct service connection by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

As discussed above, in order for the Board to grant the Veteran service connection, the evidence of record must show a current disability or disease, an injury or diagnosis in service, and a relationship or nexus between the current disability or disease and the injury or diagnosis in service.  

However, the competent evidence of record does not show that the Veteran's neuropathy of the left upper extremity is related to his period of active military service.  The Veteran's service treatment records are absent of any complaints, findings, or treatment for peripheral neuropathy, and, as noted above, the Veteran did not complain of any related symptomatology until April 1994.  At that time, the Veteran told his doctor that his weakness had been occurring for about one year.  His doctor specifically noted that there was no definite evidence of a brachial plexus lesion.  In June 1995, the Veteran told another doctor that he had experienced left upper extremity weakness since 1993.  Then, a VA treatment record in September 1999 diagnosed the Veteran with neuropathy and radiculopathy.  In January 2001, a third private physician indicated that the Veteran had a seven-year history of a gradual and progressive weakness in his left upper extremity.  He believed that the Veteran had a motor neuron disease that was most likely slower focal motor neuron disease.  Then, in June 2002, the Veteran told a fourth doctor that he felt weakness in his left hand since about nine years previously.  

VA then afforded the Veteran with a compensation and pension examination in June 2010.  The Veteran told the examiner that his neuropathy began in the early 1970s with a chronic and gradual onset.  He said that he developed weakness initially in the middle, ring, and little fingers of his left hand with decreased grip strength.  He did not seek treatment until the 1980s when the severity of the weakness progressed.  The examiner diagnosed the Veteran with a brachial plexus injury on the left side involving the medial cord or segment, which was characterized as an old injury per EMG findings.  He then found that the Veteran's current neurologic disorder was less likely than not due to herbicide exposure and was less likely than not related in any other way to his military service.  

In support of this opinion, the examiner stated that brachial plexus injuries result from physical insult, such as a minor stretching injury, to the brachial plexus region except in rare cases.  However, there was no documentation in the service treatment records of any type of injury that might have resulted in a brachial plexus abnormality.  Furthermore, if such an injury of even a relatively minor degree, even one that was potentially unrecognizable, had occurred during his military service, it would be highly unlikely that the number of years documented would have passed before the Veteran began to develop the presenting symptoms of weakness in the left upper extremity.  In other words, the examiner explained that symptoms related to a brachial plexus injury of this nature and degree would almost certainly appear soon after the insult rather than years later.  In this regard, the Board also notes that there was no evidence that the Veteran had a brachial plexus lesion in April 1994.  The examiner also found that the Veteran's disorder was not caused by exposure to Agent Orange because it did not manifest as 10 percent disabling within one year of exposure and did not resolve within two years of the onset of symptomatology.

The Board recognizes that the Veteran testified at his formal hearing that he noticed problems with his left upper extremity in the early 1970s.  He also wrote in May 2009 that he experienced weakness in his left hand for 18 years prior to 1994.  The Veteran's friend even submitted an undated buddy statement to show that he lost strength in the early 1970s and told his friend that it began after returning home from Vietnam.  However, the Board finds that these statements are not credible because they contradict statements the Veteran made to his treating physicians before filing his claim.  As recounted above, the Veteran told these physicians that his weakness began around 1993.  

Thus, the Board has considered the competent and credible evidence of record.  In so doing, the Board affords the most probative value to the June 2010 compensation and pension examiner's opinion.  Therefore, the Board finds that the evidence of record does not satisfy all three elements required for the Board to grant the Veteran service connection because there is no evidence of any symptomatology related to a left upper extremity disability in service or a relationship or nexus between the Veteran's current disability and his period of active military service.  Consequently, the Board further finds that the preponderance of the evidence weighs against his claim of entitlement to service connection for peripheral neuropathy of the left upper extremity.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


